DETAILED ACTION
	This office action is in response to the amendment filed on July 21, 2022.  In accordance with this amendment, claims 24-46 have been amended.
Claims 24-46 remain pending and are now in condition for allowance, with claims 24 and 37 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 24-46 are allowed.  Claims 24 and 37 are in independent claim form.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Spencer et al. NPL; Karpov US ‘463) does not expressly teach or reasonably suggest, in combination, each claim limitation as presented by independent claims 24 or 37.  In particular, the Examiner must consider the overall claim(s) as a whole and in the context of Applicant’s specification and figures.  For these reasons, and also considering Applicant’s persuasive remarks on pages 10-14 (as dated on July 21, 2022), the Examiner is unable to present either an anticipation rejection (under 35 U.S.C. 102) or a prima facie case of obviousness (under 35 U.S.C. 103) to independent claim 24 or 37.  Claims 25-36 and 38-46 are also in condition for allowance as being dependent upon claims 24 and 37, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 10-14), filed July 21, 2022, with respect to the features of independent claims 24 and 37 in the context of Applicant’s original specification and figures, have been fully considered and are persuasive.  All claim objections and claim rejections mailed on April 8, 2022 are hereby withdrawn, and claims 24-46 are now considered patentable over the closest prior art.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: attached PTO-892 form reference A to Herr US ‘489, which is pertinent to generating optical pulses via a soliton state of an optical microresonator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874    
July 26, 2022